Eahle, J«
delivered the opinion of’ the Court. The only question in this cause arises on the construction of the deed of gift, mentioned in the repord, from Morgan Brad* shaw to his sister Sarah Bradshaw. The operative expressions in this instrument are, “to my sister, Sarah Bradshmo, and her lawful issue, for ever, and if she die without issue aforesaid, the said negro Lish, and her increase, to return to the estate of the donor;” and.it is admitted that' Sarah Bradshaw never had lawful issue, and consequently that she died without such issue. The doubted point is, whether negro Lish, and her' increase, shall return to the estate or representatives of Morgan Bradshaw, who died it seems before Sarah Bradshaw his sister.
If the slave, and her increase, cannot return to the estate of Morgan Bradshaw, it follows that the gift to Sarah Bradshaw passed the'absolute property to her in negro’ Lish, and of consequence that both Sarah Bradshaw, and her husband J. Melvin, had a right to .manumit, or to make ■ any other disposition in their pleasure of her and her increase.
The above expressions in the deed of gift are general, and in their obvious legal meaning extend to all the lawful issue of Sarah Bradshaw; and a limitation of a chattel, to take effect after an indefinite failure of issue, tends to a perpetuity, and is nult ánd void. Negro Lish, and her increase, cannot return to the representatives of Morgan Bradshaw, unless the language used is restricted in its general sense by other words, which show an intention, that this property should return to the estate of Morgan Bradshaw, on the death of the donee without children or issue. It is in vain that I have sought for such restrictive words, or any circumstance in this case, to confine the geneva! *443meaning of the language which characterize this deéd of gift. Instead thereof there are many expressions employed, which go far to show that the property was not to revert, but upon an indefinite failure of issue in the donee; such are the expressions, “for ever,” — ‘“negro Lish, and her increase, shall return” — they shall return to “the estate of Morgan Bradshawall of which expressions seetn to import that this property was not to return to the donor’s estate on the death of the donee without issue.
Johnson, J.
No greater interest than a life estate will pass by a deed of real property without words of inheritance. To the grantee, and his issue, passes only a life-estate; to the grantee and his heirs, or the heirs of his body, will pass a fee or fee tail. Butin personal property the grant passes the absolute interest, where not otherwise expressed. If then the absolute interest passed by the preceding words, as that interest is to be defeated on a certain event, the question is, on what event? The deed describes that event to be a dying without issue generally, without words of restriction, which every decision, that can be produced, declares to be too remote.
In forming opinions on questions of this nature, we must keep in mind, that originally a gift of personal property, for even an hour, passed the whole interest — there could be no restriction — no limitation over. Now, limitations over are admitted within certain restrictions; but the dying without issue generally, has universally been determined tobe too remote, either in a deed or will.
JUDGMENT AFFIRMED.